—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Appellate Division, Fourth Department) to review a determination of respondent Comptroller which denied petitioner’s application for accidental disability retirement benefits.
Petitioner was employed as the head bus driver by the Town of Webb Union Free School District from 1969 until his retirement in August 1996 at the age of 62. At that time, petitioner applied for accidental disability retirement benefits, claiming that his right shoulder had been injured as the result of employment-related accidents in 1985, 1995 and 1996, which had incapacitated him from performing the duties performed by a head bus driver. Respondent Comptroller denied petitioner’s application on the ground that, inter alia, petitioner’s condition did not result from employment-related accidents.
At the hearing that ensued, John Cambareri, a board-certified orthopedic surgeon testifying on behalf of respondent State and Local Employees’ Retirement System, opined that petitioner’s disability was the result of traumatic arthritis in his right shoulder stemming from a shoulder dislocation suffered by petitioner as a teenager. Although petitioner’s expert medical witnesses testified to the contrary, it lies within the exclusive authority of the Comptroller to evaluate divergent medical opinions in the process of determining whether a claimant is entitled to accidental disability retirement benefits (see, Matter of DeCarolis v McCall, 272 AD2d 824, 825; Matter of Giebner v McCall, 270 AD2d 705, 706). We conclude that the determination under review is supported by the requisite substantial evidence; hence, it will not be disturbed.
Mercure, J. P., Crew III, Peters, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.